Case 2:20-cv-10650-NGE-MJH ECF No. 8, PageID.1001 Filed 01/13/21 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

CHIRAM MILTON ARMSTEAD,

       Petitioner,                        Civil No. 2:20-CV-10650
                                          HONORABLE NANCY G. EDMUNDS
v.                                        UNITED STATES DISTRICT JUDGE

SHERRY BURT,

     Respondent,
_________________________________/
OPINION AND ORDER DENYING THE PETITION FOR WRIT OF HABEAS CORPUS,
  DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY, AND DENYING
                LEAVE TO APPEAL IN FORMA PAUPERIS

       Chiram Milton Armstead, (“Petitioner”), confined at the Muskegon Correctional

Facility in Muskegon, Michigan, filed a pro se petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254, challenging his conviction for first-degree premeditated murder, first-

degree home invasion, and torture. For the reasons that follow, the petition for writ of

habeas corpus is DENIED.

                                      I. Background

       Petitioner was convicted of the above offenses following a jury trial in the Wayne

County Circuit Court. Petitioner’s conviction was affirmed on appeal. People v. Armstead,

No. 333434, 2017 WL 4082009 (Mich. Ct. App. Sept. 14, 2017); reconsideration den.

2017 WL 4082009 (Mich. Ct. App. Oct. 19, 2017). 1

       Petitioner filed a motion for relief from judgment filed under M.C.R. 6.500, et. Seq.,

which the trial judge denied. People v. Armstead, No. 15-006182-01-FC (Wayne


1
 Petitioner’s application for leave to appeal to the Michigan Supreme Court was
rejected because it was filed beyond the 56 day period for filing such an application.
(ECF No. 7-13, PageID. 920).
                                             1
Case 2:20-cv-10650-NGE-MJH ECF No. 8, PageID.1002 Filed 01/13/21 Page 2 of 10




Cty.Cir.Ct., Dec. 17, 2018).      The Michigan appellate courts denied petitioner’s post-

conviction appeal. People v. Armstead, No. 349265 (Mich.Ct.App. Aug. 21, 2019);

reconsideration den. No. 349265 (Mich.Ct.App. Sep. 21, 2019); lv. den. 505 Mich. 977,

937 N.W.2d 635 (2020)

         Petitioner seeks relief on the following grounds:

         I. There was insufficient evidence to convict Armstead of first-degree
         premeditated murder, first-degree home invasion, and torture.

         II. Armstead was denied the right to confrontation where an Emergency
         Medical Services (EMS) report was admitted into evidence without
         Armstead having an opportunity to cross examine the author.

         III. Armstead received ineffective assistance of counsel when defense
         counsel failed to object to the admission of the EMS report, and defense
         counsel’s failure to request an expert to support the defense theory that
         EMS negligence in placing the neck brace on the victim caused
         strangulation.

         IV. Armstead received ineffective assistance of appellate counsel because
         appellate counsel failed to raise meritorious claims on appeal.


         Respondent has filed an answer in opposition to the petition for writ of habeas

corpus, which is construed in part as a motion to dismiss on the basis that the claims are

barred by procedural default. See Alvarez v. Straub, 64 F. Supp. 2d 686, 689 (E.D. Mich.

1999).

                                        II. Discussion

         Respondent argues that all four of petitioner’s claims are procedurally defaulted.

         When the state courts clearly and expressly rely on a valid state procedural bar,

federal habeas review is also barred unless petitioner can demonstrate “cause” for the

default and actual prejudice as a result of the alleged constitutional violation, or can

demonstrate that failure to consider the claim will result in a “fundamental miscarriage of

                                              2
Case 2:20-cv-10650-NGE-MJH ECF No. 8, PageID.1003 Filed 01/13/21 Page 3 of 10




justice.” Coleman v. Thompson, 501 U.S. 722, 750-51 (1991). If petitioner fails to show

cause for his procedural default, it is unnecessary for the court to reach the prejudice

issue. Smith v. Murray, 477 U.S. 527, 533 (1986). However, in an extraordinary case,

where a constitutional error has probably resulted in the conviction of one who is actually

innocent, a federal court may consider the constitutional claims presented even in the

absence of a showing of cause for procedural default. Murray v. Carrier, 477 U.S. 478,

479-80 (1986). However, to be credible, such a claim of innocence requires a petitioner

to support the allegations of constitutional error with new reliable evidence that was not

presented at trial. Schlup v. Delo, 513 U.S. 298, 324 (1995). “‘[A]ctual innocence’ means

factual innocence, not mere legal insufficiency.” Bousley v. United States, 523 U.S. 614,

624 (1998).

       Respondent argues that petitioner’s claims are procedurally defaulted because

petitioner raised these claims in his post-conviction motion and the trial court rejected the

claim because petitioner failed to show good cause, as required by M.C.R. 6.508(D)(3),

for failing to raise the claim on his appeal of right.

       Michigan Court Rule 6.508(D)(3) provides that a court may not grant post-

conviction relief to a defendant if the motion for relief from judgment alleges grounds for

relief which could have been raised on direct appeal, absent a showing of good cause for

the failure to raise such grounds previously and actual prejudice resulting therefrom.

       The Michigan Supreme Court rejected petitioner’s post-conviction appeal on the

ground that “the defendant has failed to meet the burden of establishing entitlement to

relief under MCR 6.508(D).” People v. Armstead, 505 Mich. at 977. The Michigan Court

of Appeals denied petitioner’s post-conviction appeal in a form order “because the



                                               3
Case 2:20-cv-10650-NGE-MJH ECF No. 8, PageID.1004 Filed 01/13/21 Page 4 of 10




defendant has failed to establish that the trial court erred in denying the motion for relief

from judgment.” People v. Armstead, No. 349265 (Mich.Ct.App. Aug. 21, 2019). These

orders, however, did not refer to subsection (D)(3) nor did they mention petitioner’s failure

to raise his claims on his direct appeal as their rationale for rejecting his post-conviction

appeals. Because the form orders in this case are ambiguous as to whether they refer to

procedural default or a denial of post-conviction relief on the merits, the orders are

unexplained. See Guilmette v. Howes, 624 F.3d 286, 291 (6th Cir. 2010). This Court

must “therefore look to the last reasoned state court opinion to determine the basis for

the state court’s rejection” of petitioner’s claims. Id.

       The trial judge denied petitioner’s claims in a lengthy disposition:
       “Nevertheless, the defendant’s substantive arguments Defendant now
       submits are procedurally barred, as the claims were not raised on his direct
       appeal, but this Court shall not impute any error to appellate counsel for his
       decision to pursue the evidentiary claims he chose to appeal, in lieu of the
       claims which form the basis of this motion for relief from judgment.

       Pursuant to the Michigan Court Rules, upon a prompt examination of the
       “motion all the files, records, transcripts and correspondence relating to the
       judgment under attack,…. [i]f it plainly appears from the face of the
       [aforementioned] materials… that the defendant is not entitled to relief, the
       court shall deny the motion without directing further proceedings.” MCR
       6.504(B)(1)& (2).

       To prove that counsel’s assistance was ineffective, defendant must satisfy
       a two-part test developed in Strickland v. Washington, 466 U.S. 668, 104
       S.Ct. 2052, 80 L.Ed.2d 674 (1984).” (sic). People v. Frazier, 478 Mich. 231,
       242, 733 N.W.2d 713, 720 (2007). “Under this test, counsel is presumed
       effective, and the defendant has the burden to show both that counsel’s
       performance fell below objective standards of reasonableness, and that it is
       reasonably probable that the results of the proceeding would have been
       different had it not been for counsel’s error.” Frazier, supra, at 242. The
       Strickland test presumes that counsel is effective to “eliminate the distorting
       effects of hindsight.” Strickland, supra at 689. In the interests of fairness,
       there is a strong presumption that counsel’s action or inaction “might be
       considered sound trial strategy.” Strickland, supra at 689. Decisions
       regarding what evidence to present and whether to call or question


                                               4
Case 2:20-cv-10650-NGE-MJH ECF No. 8, PageID.1005 Filed 01/13/21 Page 5 of 10




      witnesses are presumed to be matters of trial strategy. People v. Rockey,
      237 Mich. App. 74, 76, 601 N.W.2d 887, 890 (1999)

      Defendant is not entitled to relief pursuant to MCR 6.504(B)(1) & (2), and
      fails to establish his entitlement to relief pursuant to MCR 6.508(D).

      MCR 6.508)(D)(3) provides in pertinent part:

      The defendant has the burden of establishing entitlement to the relief
      requested. The court may not grant relief to the defendant if the
      motion…(3) alleges grounds for relief, other than jurisdictional defects,
      which could have been raised on appeal from the conviction and sentence
      or in a prior motion under this subchapter, unless the defendant
      demonstrates (a) good cause for failure to raise such grounds on appeal or
      in the prior motion, and (b) actual prejudice from the alleged irregularities
      that support the claim for relief...

      People v. Armstead, No. 15-006182-01-FC, * 2-4 (Wayne Cty.Cir.Ct., Dec.
      17, 2018)(ECF 7-12, PageID. 785-87).

      In the present case, the judge clearly procedurally defaulted petitioner based on

the provisions of M.C.R. 6.508(D)(3). The judge indicated that petitioner’s claims were

procedurally barred because he had not raised them on direct appeal. She later cited to

M.C.R. 6.508(D)(3) and its rule that post-conviction relief cannot be granted on a claim

that could have been raised on appeal unless petitioner could establish cause and

prejudice from failing to do so. The judge’s language was sufficient to invoke the

provisions of M.C.R. 6.508(D)(3) to procedurally default petitioner’s claims. See Reeves

v. Campbell, 708 F. App’x 230, 237–38 (6th Cir. 2017)(State court rested its judgment on

procedural default as would bar Sixth Circuit from reviewing petitioner’s habeas claim;

state habeas court stated that petitioner’s double jeopardy claim “could have been raised

on appeal or in a prior motion,” and cited to Michigan Court rule prohibiting court from

giving relief if the defendant’s motion alleged grounds for relief that could have been




                                           5
Case 2:20-cv-10650-NGE-MJH ECF No. 8, PageID.1006 Filed 01/13/21 Page 6 of 10




raised on appeal from the conviction and sentence or in prior motion). Petitioner’s claims

are procedurally defaulted. 2

          With respect to his post-conviction claims, petitioner alleges ineffective assistance

    of appellate counsel as cause to excuse his procedural default.         Petitioner, however,

    has not shown that appellate counsel was ineffective. It is well-established that a criminal

    defendant does not have a constitutional right to have appellate counsel raise every non-

    frivolous issue on appeal. See Jones v. Barnes, 463 U.S. 745, 751 (1983). The United

    States Supreme Court has explained:

           “For judges to second-guess reasonable professional judgments and
           impose on appointed counsel a duty to raise every ‘colorable’ claim
           suggested by a client would disserve the ... goal of vigorous and effective
           advocacy.... Nothing in the Constitution or our interpretation of that
           document requires such a standard.”

    Id. at 463 U.S. at 754.

          Moreover, “[A] brief that raises every colorable issue runs the risk of burying good

    arguments-those that, in the words of the great advocate John W. Davis, ‘go for the

    jugular,’-in a verbal mound made up of strong and weak contentions.” Id. at 463 U.S. at

    753 (citations omitted).

          The Supreme Court has subsequently noted that:

           Notwithstanding Barnes, it is still possible to bring a Strickland claim based
           on [appellate] counsel’s failure to raise a particular claim [on appeal], but it
           is difficult to demonstrate that counsel was incompetent.”

    Smith v. Robbins, 528 U.S. 259, 288 (2000).




2
 Petitioner could not have procedurally defaulted his ineffective assistance of appellate
counsel claim, because state post-conviction review was the first opportunity that he
had to raise this claim. See Guilmette, 624 F. 3d at 291. However, for the reasons
stated below, petitioner is not entitled to habeas relief on this claim.
                                                 6
Case 2:20-cv-10650-NGE-MJH ECF No. 8, PageID.1007 Filed 01/13/21 Page 7 of 10




        Strategic and tactical choices regarding which issues to pursue on appeal are

 “properly left to the sound professional judgment of counsel.” United States v. Perry, 908

 F.2d 56, 59 (6th Cir. 1990). In fact, “the hallmark of effective appellate advocacy” is the

 “process of ‘winnowing out weaker arguments on appeal and focusing on’ those more

 likely to prevail.” Smith v. Murray, 477 U.S. at 536 (quoting Barnes, 463 U.S. at 751-52).

 “Generally, only when ignored issues are clearly stronger than those presented will the

 presumption of effective assistance of appellate counsel be overcome.” Monzo v.

 Edwards, 281 F. 3d 568, 579 (6th Cir. 2002). Appellate counsel may deliver deficient

 performance and prejudice a defendant by omitting a “dead-bang winner,” which is

 defined as an issue which was obvious from the trial record and would have resulted in

 a reversal on appeal. See Meade v. Lavigne, 265 F. Supp. 2d 849, 870 (E.D. Mich.

 2003).

        Petitioner has failed to show that appellate counsel’s performance fell outside the

 wide range of professionally competent assistance by omitting the claims that petitioner

 raised for the first time in his post-conviction motion for relief from judgment. Appellate

 counsel filed a fifteen page appellate brief which raised three claims. 3 Petitioner has not

 shown that appellate counsel’s strategy in presenting these claims and not raising other

 claims was deficient or unreasonable. Moreover, for the reasons stated by the Assistant

 Michigan Attorney General in her answer to the petition for writ of habeas corpus, none

 of the claims raised by petitioner in his post-conviction motion were “dead bang winners.”

 Because the defaulted claims are not “dead bang winners,” petitioner has failed to




3
    See Brief on Appeal, ECF No. 7-13, PageID. 844-863.
                                             7
Case 2:20-cv-10650-NGE-MJH ECF No. 8, PageID.1008 Filed 01/13/21 Page 8 of 10




 establish cause for his procedural default of failing to raise these claims on direct review.

 See McMeans v. Brigano, 228 F. 3d 674, 682-83 (6th Cir. 2000).

       Because these post-conviction claims lack merit, this Court must reject any

independent ineffective assistance of appellate counsel claim raised by petitioner.

“[A]ppellate counsel cannot be found to be ineffective for ‘failure to raise an issue that

lacks merit.’” Shaneberger v. Jones, 615 F. 3d 448, 452 (6th Cir. 2010).

       In the present case, petitioner has failed to show cause to excuse his default.

Because petitioner has not demonstrated any cause for his procedural default, it is

unnecessary for the court to reach the prejudice issue. Smith v. Murray, 477 U.S. at 533.

       Additionally, petitioner has not presented any new reliable evidence to support any

assertion of innocence which would allow this Court to consider his defaulted claims as a

ground for a writ of habeas corpus in spite of the procedural default.            Petitioner’s

sufficiency of evidence claim (Claim # 1) is insufficient to invoke the actual innocence

doctrine to the procedural default rule. See Malcum v. Burt, 276 F. Supp. 2d 664, 677

(E.D. Mich. 2003).

       Finally, assuming that petitioner had established cause for the default of his claims,

he would be unable to satisfy the prejudice prong of the exception to the procedural

default rule, because his claims would not entitle him to relief. The cause and prejudice

exception is conjunctive, requiring proof of both cause and prejudice. See Matthews v.

Ishee, 486 F. 3d 883, 891 (6th Cir. 2007).        For the reasons stated by the Assistant

Michigan Attorney General in her answer to the petition for writ of habeas corpus,

petitioner failed to show that his procedurally defaulted claims have any merit. Petitioner

is not entitled to habeas relief on his procedurally defaulted claims.



                                              8
Case 2:20-cv-10650-NGE-MJH ECF No. 8, PageID.1009 Filed 01/13/21 Page 9 of 10




                                      III. Conclusion

       Before Petitioner may appeal this decision, a certificate of appealability must issue.

See 28 U.S.C. § 2253(c)(1)(a); Fed. R.App. P. 22(b). A certificate of appealability may

issue “only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2).     When a district court denies a habeas petition on

procedural grounds without reaching the prisoner’s underlying constitutional claims, a

certificate of appealability should issue, and an appeal of the district court’s order may be

taken, if the petitioner shows that jurists of reason would find it debatable whether the

petitioner states a valid claim of the denial of a constitutional right, and that jurists of

reason would find it debatable whether the district court was correct in its procedural

ruling. Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a plain procedural bar is

present and the district court is correct to invoke it to dispose of the case, a reasonable

jurist could not conclude either that the district court erred in dismissing the petition or

that the petition should be allowed to proceed further. In such a circumstance, no appeal

would be warranted. Id.

       The Court will deny petitioner a certificate of appealability, because reasonable

jurists would not find it debatable whether this Court was correct in determining that

petitioner’s claims are procedurally defaulted. See Harris v. Stegall, 157 F. Supp. 2d 743,

751 (E.D. Mich. 2001). The Court will also deny petitioner leave to appeal in forma

pauperis, because the appeal would be frivolous. Dell v. Straub, 194 F. Supp. 2d 629,

658 (E.D. Mich. 2002).

                                        IV. ORDER

        IT IS ORDERED that:



                                             9
Case 2:20-cv-10650-NGE-MJH ECF No. 8, PageID.1010 Filed 01/13/21 Page 10 of 10




       (1) the petition for a writ of habeas corpus is DENIED WITH PREJUDICE.

       (2) A certificate of appealability is DENIED.

        (3) Petitioner is DENIED leave to appeal in forma pauperis.

                                        s/ Nancy G. Edmunds____________
                                        HON. NANCY G. EDMUNDS
                                        UNITED STATES DISTRICT JUDGE
Dated: January 13, 2021




                                           10
